307 So. 2d 457 (1975)
Carl RESSLER, Appellant,
v.
Joseph SENA, Appellee.
No. 74-1451.
District Court of Appeal of Florida, Fourth District.
February 7, 1975.
Arthur S. Weitzner, Sandler & Sandler, Miami, for appellant.
No appearance for appellee.
WALDEN, Judge.
This is a dispute between a landlord and tenant. The tenant sued the landlord for a money judgment in "... an action for damages arising out of the breach of a lease agreement pertaining to real estate ..."
The tenant obtained constructive service of process upon the out-of-state landlord via publication under F.S. 49.011, Laws of 1973. The landlord's motion to quash service *458 of process was denied. He appeals. We reverse.
We have examined the tenant's complaint with care (and without the benefit of his appellate advice). It alleges no in rem jurisdiction. It is simply an action ex contractu  a suit for damages based on breach of contract. This being true, the service attempted on the landlord under F.S. 49.011, Laws of 1973, was void. We reverse upon authority of Clark v. Realty Investment Center, Inc., 252 So. 2d 589 (3d D.C.A.Fla. 1971).
Reversed.
MAGER and DOWNEY, JJ., concur.